Case 1:15-cv-09003-LTS-SN Document 248-1 Filed 11/02/18 Page 1 of 2




                EXHIBIT A
     Case 1:15-cv-09003-LTS-SN Document
                                  i-orm K 248-1 Filed 11/02/18 Page 2 of 2
    No. of Company: C 73377
                                                                                                     C733
                                              COMPANIES ACT, 1995
 REGISTRY
                          otlfication of changes among directors or company secretary or in
                                                                                                         or.
 m 1 fi HAR 2018 SI
                         i                 the representation of a company                             23MAn016
fewwrrb
OF COMPANIES
                                            Pursuent to Section 146 (1)


    Name of Company          CT ENERGIA OIL AND GAS LTD,

    Delivered by;            Mr. Alessandro Bazzoni




    To the Registrar of Companies:




    CT Energla Oil and Gas Ltd. hereby gives notice in accordance with Section 146 (1) of the Companies Act,
    1995 that:-Mr. Francisco D'Agostino (holder of Spanish Passport Number; XD359606) of Calle Londres,
    Entre Nueva York Y Caroni. Torre Dayco. PH. Las Mercedes Caracas 1080 Venezuela has been appointed as
    Director, Legal and Judicial Representative with immediate effect.


    Effective Date of Change: 4"' February, 2016.




                                                                                       Mr. Alessandro Bazzoni
                                                                                                     Director


   Dated this the 18’^ February, 2016.
